F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               NOV 16 2001
                                      TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                    Clerk

 JOHN W. CONNELLY and PHYLLIS M.
 CONNELLY,

          Petitioners - Appellants,

 v.                                                          No. 00-9011

 COMMISSIONER OF INTERNAL                                    (U.S. Tx.Ct.)
 REVENUE,
                                                           (T.C.No. 627-98)
          Respondent - Appellee.


 WILLIAM A. JACOBS and ANN M.
 JACOBS,

          Petitioners - Appellants,

 v.                                                          No. 00-9012

 COMMISSIONER OF INTERNAL                                    (U.S. Tx.Ct.)
 REVENUE,
                                                           (T.C. No. 626-98)
          Respondent - Appellee.



                               ORDER AND JUDGMENT*




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Before MURPHY, HALL**, and PORFILIO, Circuit Judges.


       After reviewing the briefs of the parties and the record below, and having had the

benefit of oral argument, we conclude that the tax court did not err. We therefore affirm

the judgment of the tax court on the basis of that court’s opinion.


                                                         Entered for the Court


                                                         Cynthia Holcomb Hall
                                                         Circuit Judge




       The Honorable Cynthia Holcomb Hall, Circuit Judge, United States Court of
       **

Appeals for the Ninth Circuit, sitting by designation.

                                             2